Exhibit 10.18.6
FIFTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This Fifth Amendment to Second Amended and Restated Credit Agreement (this
“Fifth Amendment”) is executed effective as of February 9, 2009 (the “Effective
Date”), by and among Trinity Industries, Inc., a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., as the Administrative Agent (the
“Administrative Agent”), and the financial institutions parties hereto as
Lenders (individually an “Executing Lender” and collectively the “Executing
Lenders”).
WITNESSETH:
     A. The Borrower, the Administrative Agent, the Syndication Agents, the
Documentation Agent and the lenders named therein are parties to that certain
Second Amended and Restated Credit Agreement dated as of April 20, 2005 as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement dated as of June 9, 2006, that certain Second Amendment to Second
Amended and Restated Credit Agreement dated as of June 21, 2006, that certain
Third Amendment to Second Amended and Restated Credit Agreement dated as of
June 22, 2007, and that certain Fourth Amendment to Second Amended and Restated
Credit Agreement dated as of October 19, 2007 (as amended, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement).
     B. The Borrower has requested that the lenders party to the Credit
Agreement amend the Credit Agreement as set forth herein. Subject to the terms
and conditions herein contained, the Executing Lenders have agreed to the
Borrower’s request.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, the
Borrower, the Administrative Agent and each Executing Lender hereby agree as
follows:
     Section 1. Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Fifth Amendment, and subject to the
terms and conditions contained herein, the Credit Agreement is hereby amended
effective as of the Effective Date, in the manner provided in this Section 1.
          1.1 Additional Definition. Section 1.01 of the Credit Agreement is
amended to add thereto in alphabetical order the definition of “Fifth Amendment”
which shall read in full as follows:
     “Fifth Amendment” means that certain Fifth Amendment to Second Amended and
Restated Credit Agreement dated as of February 9, 2009, among the Borrower, the
Administrative Agent and the Executing Lenders defined therein.
          1.2 Amendments to Definitions. The definitions of the terms “Loan
Documents”, “Material Subsidiary”, and “Nonrecourse Subsidiary” set forth in
Section 1.01 of the Credit Agreement are amended to read in full as follows:
     “Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Notes, the Subsidiary Guaranties, the Letters of Credit, any Borrowing Request,
any Interest Election Request, any Assignment and Acceptance, the Fee Letter,
and all other agreements (including Hedging Agreements) relating to this
Agreement, the Loans or the Lender Indebtedness entered into from time to time
between or among the Borrower (or
FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 1

 



--------------------------------------------------------------------------------



 



any or all of its Subsidiaries) and the Administrative Agent or any Lender (or,
with respect to the Hedging Agreements, any Affiliates of any Lender), and any
document delivered by the Borrower or any of its Subsidiaries in connection with
the foregoing, as such documents, instruments or agreements may be amended,
modified or supplemented from time to time.
     “Material Subsidiary” means, as of any date of determination, any
Subsidiary of the Borrower (other than a Nonrecourse Subsidiary) which is
organized under the laws of the United States of America, any State thereof, or
the District of Columbia and either (a) has assets (including, without
limitation, assets of any subsidiary of such Subsidiary) having a book value as
of such date equal to or greater than ten percent (10%) of the consolidated
assets of the Borrower and its Subsidiaries, or (b) accounts (together with any
subsidiary of such Subsidiary) for more than ten percent (10%) of the
consolidated revenues of the Borrower and its Subsidiaries as determined for the
most-recently ended four (4) Fiscal Quarter period ending on or prior to such
date of determination, or (c) accounts (together with any subsidiary of such
Subsidiary) for more than ten percent (10%) of EBITDA of the Borrower and its
Subsidiaries as determined for the most-recently ended four (4) Fiscal Quarter
period ending on or prior to such date of determination. A Subsidiary of a
Material Subsidiary shall not be deemed to be a Material Subsidiary unless such
Subsidiary itself meets the requirements of this definition. As of October 19,
2007, “Material Subsidiaries” means the Subsidiaries set forth (and designated
as such) on Schedule 3.11.
     “Nonrecourse Subsidiary” means a Subsidiary that, as of any date of
determination, (a) has no Indebtedness for borrowed money except Indebtedness
that is non-recourse to the Borrower or any of it Subsidiaries (other than such
Subsidiary) or to such Subsidiary’s Property other than Property financed by the
Indebtedness in question pursuant to customary non-recourse provisions
(including normal and customary exceptions to the non-recourse nature thereof)
or (b) is created for the sole purpose and business of owning and holding
specific Property financed by Indebtedness and does not, and by the terms of its
organizational documents, or other agreement to which it or its Property are
subject, can not, (i) own or hold any Property other than the specific Property
financed by such Indebtedness or similar Property, (ii) participate in any other
business or (iii) incur any Indebtedness other than the Indebtedness to finance
the specific Property and Indebtedness permitted by clause (l) of Section 7.01).
     Section 2. Effectiveness of Amendment. This Fifth Amendment shall be
effective automatically and without the necessity of any further action by the
Administrative Agent, the Borrower or any Lender when counterparts hereof have
been executed by the Administrative Agent, the Borrower, the Required Lenders
and the Material Subsidiaries (which may include telecopy or other electronic
transmission of a signed signature page of this Fifth Amendment) shall have been
received by the Administrative Agent, and each of the following conditions to
the effectiveness hereof have been satisfied:
     (a) Representations. The representations and warranties contained herein
and in all other Loan Documents, as amended hereby, shall be true and correct in
all material respects as of the Effective Date as if made on the Effective Date,
except for such representations and warranties limited by their terms to a
specific date;
     (b) Default. After giving effect to this Fifth Amendment, no Default shall
exist; and
FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 2

 



--------------------------------------------------------------------------------



 



     (c) Other Proceedings. All proceedings taken in connection with the
transactions contemplated by this Fifth Amendment and all documentation and
other legal matters incident thereto shall be satisfactory to the Administrative
Agent and its counsel.
     Section 3. Representations and Warranties of the Borrower. To induce the
Executing Lenders and the Administrative Agent to enter into this Fifth
Amendment, the Borrower and each Material Subsidiary (by its execution of this
Fifth Amendment below), represent and warrant to the Administrative Agent and
the Lenders as follows:
          3.1 Reaffirmation of Representations and Warranties. Each
representation and warranty of the Borrower and each Material Subsidiary
contained in the Credit Agreement and the other Loan Documents is true and
correct in all material respects on the date hereof after giving effect to the
amendments set forth in Section 1 hereof but except for such representations and
warranties limited by their terms to a specific date.
          3.2 Due Authorization, No Conflicts. The execution, delivery and
performance by the Borrower and each Material Subsidiary of this Fifth Amendment
and the Loan Documents executed pursuant hereto are within the Borrower’s and
each Material Subsidiary’s corporate powers, have been duly authorized by all
necessary action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not violate or constitute a default
under any provision of applicable law or any material agreement binding upon the
Borrower or any of its Subsidiaries, or result in the creation or imposition of
any Lien upon any of the assets of the Borrower or any of its Subsidiaries
except for Permitted Encumbrances.
          3.3 Validity and Binding Effect. This Fifth Amendment constitutes the
valid and binding obligation of the Borrower enforceable in accordance with its
terms, except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally and (b) the
availability of equitable remedies may be limited by equitable principles of
general application. This Fifth Amendment constitutes the valid and binding
obligations of each Material Subsidiary enforceable in accordance with its
terms, except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally and (b) the
availability of equitable remedies may be limited by equitable principles of
general application.
          3.4 No Defenses. As of the date hereof, neither the Borrower nor any
Material Subsidiary has any defenses to payment, counterclaim or rights of
set-off with respect to their respective obligations under the Loan Documents.
          3.5 Absence of Defaults. After giving effect to the amendments set
forth in Section 1 hereof, no Default exists.
     Section 4. Miscellaneous.
          4.1 Reaffirmation of Loan Documents. The terms and provisions set
forth in this Fifth Amendment shall modify and supersede all inconsistent terms
and provisions set forth in the Credit Agreement and except as expressly
modified and superseded by this Fifth Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Borrower, the Material Subsidiaries,
the Administrative Agent, and the Lenders agree that the Credit Agreement as
amended hereby and the other Loan Documents shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms except as
(a) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally and (b) the availability of
equitable remedies may be limited by equitable principles of
FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 3

 



--------------------------------------------------------------------------------



 



general application. Borrower agrees that the obligations, indebtedness and
liabilities of the Borrower arising under the Credit Agreement, as amended by
this Fifth Amendment are “Obligations” as defined in the Subsidiary Guaranties.
          4.2 Parties in Interest. All of the terms and provisions of this Fifth
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
          4.3 Counterparts. This Fifth Amendment may be executed in
counterparts, and all parties need not execute the same counterpart. Facsimiles
or other electronic communications (e.g., pdf) shall be effective as originals.
          4.4 Complete Agreement. THIS FIFTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
          4.5 Headings. The headings, captions and arrangements used in this
Fifth Amendment are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify or modify the terms of this Fifth Amendment, nor
affect the meaning thereof.
          4.6 Survival of Representations and Warranties. All representations
and warranties made in this Fifth Amendment shall survive the execution and
delivery of this Fifth Amendment, and no investigation by the Administrative
Agent or any Lender or any closing shall affect the representations and
warranties or the right of the Administrative Agent or any Lender to rely upon
them.
          4.7 Reference to Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
          4.8 Expenses of Lender. As provided in the Agreement, Borrower agrees
to pay on demand all costs and expenses incurred by Administrative Agent in
connection with the preparation, negotiation, and execution of this Fifth
Amendment and the other Loan Documents executed pursuant hereto, including
without limitation, the costs and fees of Administrative Agent’s legal counsel.
          4.9 Severability. Any provision of this Fifth Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Fifth Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.
          4.10 Applicable Law. This Fifth Amendment and all other Loan Documents
executed pursuant hereto shall be governed by and construed in accordance with
the laws of the State of Texas and the applicable laws of the United States of
America.
          4.11 Required Lenders. Pursuant to Section 10.02 of the Credit
Agreement, the Credit Agreement may be modified as provided in this Fifth
Amendment with the agreement of the Required Lenders which means Lenders having
(a) fifty-one percent (51%) or more of the Aggregate Revolving Commitment or
(b) if the Aggregate Revolving Commitment has been terminated, fifty-one
FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 4

 



--------------------------------------------------------------------------------



 



percent (51.0%) or more of the Aggregate Revolving Credit Exposure (such
percentage applicable to a Lender, herein such Lender’s “Required Lender
Percentage”). For purposes of determining the effectiveness of this Amendment,
each Lender’s Required Lender Percentage is set forth on Schedule 4.11 hereto.
     IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
be duly executed by their respective authorized officers on the date and year
first above written.

            TRINITY INDUSTRIES, INC.
      By:   /s/ William A. McWhirter       William A. McWhirter,         Senior
Vice President and
Chief Financial Officer       
JPMORGAN CHASE BANK, N.A., as a Lender, the
Issuing Bank, the Swingline Lender and as
Administrative Agent
      By:   /s/ Brian Mc Dougal       Name:  Brian Mc Dougal       Title:  Vice
President    

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 5

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc,
as a Lender and as a Syndication Agent
      By:           Name:           Title:        

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 6

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as
a Lender and as a Syndication Agent
      By:   /s/ W. Scott Powell       Name:   W. Scott Powell       Title:  
Vice President    

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 7

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender
and as a Syndication Agent
      By:   /s/ Allison W. Cannally       Name:   Allison W. Cannally      
Title:   Vice - President    

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 8

 



--------------------------------------------------------------------------------



 



            DRESDNER BANK AG, NEW YORK
AND GRAND CAYMAN BRANCHES,
as a Lender
      By:   /s/ Brian Smith       Name:   Brian Smith       Title:   Managing
Director             By:   /s/ Mark McGuigan         Name:   Mark McGuigan      
Title:   Vice President    

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 9

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE (FKA CREDIT SUISSE FIRST
BOSTON), CAYMAN ISLANDS BRANCH, as a
Lender         By:   /s/ Karl M Studer       Name:   Karl M Studer      
Title:   Director             By:   /s/ Jay Chall         Name:   Jay Chall    
  Title:   Director    

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 10

 



--------------------------------------------------------------------------------



 



            AMEGY BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Melinda Jackson       Name:   Melinda Jackson       Title:  
Senior Vice President    

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 11

 



--------------------------------------------------------------------------------



 



            LLOYDS TSB Bank, PLC, as a Lender
      By:   /s/ Deborah Carlson       Name:   Deborah Carlson       Title:  
Director             By:   /s/ Carlos Lopez         Name:   Carlos Lopez      
Title:   Assistant Director    

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 12

 



--------------------------------------------------------------------------------



 



            BANK OF TEXAS, N.A., as a Lender
      By:   /s/ Alan Morris       Name:   Alan Morris       Title:   Vice
President    

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 13

 



--------------------------------------------------------------------------------



 



Material Subsidiary Consent
     Each of the undersigned Material Subsidiaries: (i) consent and agree to
this Fifth Amendment (including, without limitation, the terms of Sections 3 and
4.1); (ii) agree that the Loan Documents to which it is a party shall remain in
full force and effect and shall continue to be the legal, valid and binding
obligation of such Material Subsidiary enforceable against it in accordance with
their respective terms except as (a) the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditor’s rights generally
and (b) the availability of equitable remedies may be limited by equitable
principles of general application; and (iii) agree that the obligations,
indebtedness and liabilities of the Borrower arising under the Credit Agreement
as amended by the Fifth Amendment are “Obligations” as defined in each
Subsidiary Guaranty.

            TRANSIT MIX CONCRETE & MATERIALS COMPANY
TRINITY INDUSTRIES LEASING COMPANY
TRINITY MARINE PRODUCTS, INC.
TRINITY RAIL GROUP, LLC
TRINITY TANK CAR, INC.
TRINITY PARTS AND COMPONENTS, LLC (formerly
     Trinity Rail Components & Repair, Inc.)
TRINITY NORTH AMERICAN FREIGHT CAR, INC.
     (formerly Thrall Trinity Freight Car, Inc.)
      By:   /s/ William A. McWhirter       William A. McWhirter, Senior Vice
President of        each Material Subsidiary     

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 14

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.11
TO
FIFTH AMENDMENT
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
REQUIRED LENDER PERCENTAGE

                              Lenders Agreeing to Fifth             Amendment
(insert % from prior             column if Lender signs this Fifth     Required
Lender   Amendment then total Lender   Percentage Held   percentages in this
column)
JPMorgan Chase Bank, N.A.
    18.823529412 %        
The Royal Bank of Scotland plc
    16.470588235 %        
Wachovia Bank, N.A.
    15.294117647 %        
Bank of America, N.A.
    15.294117647 %        
Lloyds TSB Bank plc
    9.411764706 %        
Dresdner Bank AG, New York and Grand Cayman Branches
    8.235294118 %        
Credit Suisse (FKA Credit Suisse First Boston) Cayman Islands Branch
    7.058823529 %        
Amegy Bank National Association
    4.705882353 %        
Bank of Texas
    4.705882353 %        
 
               
TOTAL
    100 %        
 
               

SCHEDULE 4.11, Solo Page

 